DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 15-34 in the reply filed on August 11, 2022 is acknowledged.  Claims 1-14 to the non-elected claims have been canceled. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the exhaust pipe section” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the exhaust pipe section” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the exhaust pipe section” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-23, 25-29, and 31-34 are rejected under 35 U.S.C. 112(b) for being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 18, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (U.S. PGPub 2015/0107623, hereinafter ‘623), Lee et al. (U.S. PGPub 6,604,257, hereinafter ‘257), Rolando et al. (WO 96/23605, hereinafter WO ‘605), and Itoh et al. (U.S. PGPub 2014/0352726, hereinafter ‘726).
Claim 15: ‘623 teaches a method of semiconductor processing, comprising: flowing an exhaust through an exhaust pipe [paragraphs 20 and 23-25]; activating a dispenser [(110), Fig. 1] to dispense a cleaning agent in the exhaust pipe [paragraphs 16 and 24]; and ‘263 implicitly teaches deactivating the dispenser to stop dispensing the cleaning agent in the exhaust pipe [paragraphs 20-25].
‘623 does not explicitly teach after a cleaning agent soaking period, activating a residue removed disposed in the exhaust pipe section to remove accumulated material from the exhaust pipe; and flowing the exhaust through a gas-liquid separator connected downstream from the residue remover.  However, ‘257 teaches it is known to clean an exhaust conduit by dispensing a cleaning agent in the exhaust pipe section and move a residue mover in the exhaust pipe section to remove accumulated material from the exhaust pipe section as the combination of a cleaning agent and residue remover enhances the efficiency of the cleaning process [abstract; col. 3, line 60-col. 4, line 3; col. 4, lines 54-56].  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP §2143.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a moving residue remover as taught by ‘257 in the exhaust pipe of ‘623 because ‘257 teaches that the combination of a cleaning agent and residue remover enhances the effectiveness of the cleaning process.
‘623 and ‘257 do not explicitly teach activating the residue remover after a cleaning agent soaking period.  However, WO ‘605 teaches it is known in the cleaning art that allowing a cleaner to remain in contact with the soil for a period of time before the application of a mechanical force promotes soil removal [page 23, lines 2-7].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cleaning agent soaking period as taught by WO ‘605 before activating the residue remover of modified ‘623 because WO ‘605 teaches it promotes soil removal.
‘623 teaches passing the exhaust flow from the residue remover to a local exhaust system [i.e. factory exhaust; paragraph 17]. ‘623 does not explicitly teach passing the exhaust flow through a gas-liquid separator connected downstream from the residue remover. However, ‘726 teaches it is known for apparatus that utilize liquids to include a gas-liquid separator [(48a, 48b), Fig. 5] in the exhaust line to separate the liquid from the gas and direct the liquid portion to a drain [(DR), Fig. 5] and direct the gas portion to a factory exhaust [(EXH), Fig. 5] [paragraphs 39 and 56]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a gas-liquid separator as taught by ‘726 in the exhaust of modified ‘623 because ‘726 teaches it is a known component of an exhaust in a system that utilizes liquid so as to separate a liquid from a gas so that the liquid can be drained and the gas released to the factory exhaust. Therefore, the combination of ‘623, ‘257, WO ‘605, and ‘726 teach that the gas-liquid separator is connected downstream from the residue remover. 

Claim 18: ‘623, ‘257, WO ‘605, and ‘726 teach the limitations of claim 15 above.  WO ‘605 also teaches that the cleaning agent soaking period occurs after the cleaning agent has been dispensed [page 22, line 26-page 23, line 7].  Therefore, modified ‘263 teaches that the cleaning agent soaking period occurs after deactivating the dispenser.

Claim 21: ‘623, ‘257, WO ‘605, and ‘726 teach the limitations of claim 15 above.  As discussed above, ‘726 teaches it is known for apparatus that utilize liquids to include a gas-liquid separator [(48a, 48b), Fig. 5] in the exhaust line to separate the liquid from the gas and direct the liquid portion to a drain [(DR), Fig. 5] and direct the gas portion to a factory exhaust [(EXH), Fig. 5] [paragraphs 39 and 56].  Therefore, modified ‘623 teaches flowing the exhaust gas through the gas-liquid separator in order to separate liquid from gas in the gas-liquid separator.

Claim 28: ‘623, ‘257, WO ‘605, and ‘726 teach the limitations of claim 15 above.  ‘623 also teaches that activating the dispenser to dispense a cleaning agent causes a dispenser to spray a cleaning agent into the exhaust pipe [paragraphs 16 and 24].

Claims 16-17, 24, 27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (U.S. PGPub 2015/0107623, hereinafter ‘623), Lee et al. (U.S. PGPub 6,604,257, hereinafter ‘257), Rolando et al. (WO 96/23605, hereinafter WO ‘605), and Itoh et al. (U.S. PGPub 2014/0352726, hereinafter ‘726) as applied to claim 15 above, and further in view of CN 1068534151 (using the English machine translation provided, hereinafter CN ‘451).
Claims 16 and 17: ‘623, ‘257, WO ‘605, and ‘726 teach the limitations of claim 15 above.  ‘257 does not teach that the residue remover structure includes a ring-shaped body having an outer surface positioned against the inner surface of the exhaust pipe, and the ring-shaped body has a sloped surface, and the sloped surface and the outer surface of the ring-shaped body form a wedge. 
However, CN ‘451 teaches an apparatus for removing deposits in a pipeline where the structure includes a ring-shaped body having an outer surface positioned against the inner surface of the pipe [Fig. 3-6], and the ring-shaped body has a sloped surface, and the sloped surface and the outer surface of the ring-shaped body form a wedge [Fig. 3 and 5] in order to have a sharp edge so that the deposits are separated from the inner surface [page 5].  ‘257 and CN ‘451 both teach structures of scrapers used to remove deposits from the inner surface of a pipe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ring-shaped scraper of CN ‘451 for the scraper structure of ‘257 because both structures are effective at removing deposits from the inner surface of a pipe.  The substitution would have resulted in the predictable result of providing a residue remover used for removing deposits from the inner surface of a pipe. 

Claims 24, 27, and 30: ‘623 teaches a method of semiconductor processing, comprising: flowing an exhaust through an exhaust pipe [paragraphs 20 and 23-25]; activating a dispenser [(110), Fig. 1] to dispense a cleaning agent in the exhaust pipe [paragraphs 16 and 24]; and ‘263 implicitly teaches deactivating the dispenser to stop dispensing the cleaning agent in the exhaust pipe [paragraphs 20-25].
‘623 does not explicitly teach after a cleaning agent soaking period, driving a residue remover disposed in the exhaust pipe section back and forth, the back and forth movement of the residue remover removing accumulated material from the exhaust pipe, the residue remover including a ring-shaped body having an outer surface positioned against an inner surface of the exhaust pipe, wherein the ring-shaped body of the residue remover has a sloped surface, and the sloped surface and the outer surface of the ring-shaped body form a wedge, the residue remover including an inner opening through which exhaust gas may pass through the residue remover; and flowing the exhaust through a gas-liquid separator connected downstream from the residue remover.  However, ‘257 teaches it is known to clean an exhaust conduit by dispensing a cleaning agent in the exhaust pipe section and moving a residue mover back and forth in the exhaust pipe section to remove accumulated material from the exhaust pipe section as the combination of a cleaning agent and residue remover enhances the efficiency of the cleaning process [abstract; col. 3, line 60-col. 4, line 56].  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP §2143.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a moving residue remover as taught by ‘257 in the exhaust pipe of ‘623 because ‘257 teaches that the combination of a cleaning agent and residue remover enhances the effectiveness of the cleaning process.
‘257 does not teach that the residue remover including a ring-shaped body having an outer surface positioned against an inner surface of the exhaust pipe, wherein the ring-shaped body of the residue remover has a sloped surface, and the sloped surface and the outer surface of the ring-shaped body form a wedge, the residue remover including an inner opening through which exhaust gas may pass through the residue remover.  However, CN ‘451 teaches an apparatus for removing deposits in a pipeline where the structure includes a ring-shaped body having an outer surface positioned against the inner surface of the pipe [Fig. 3-6], and the ring-shaped body has a sloped surface, and the sloped surface and the outer surface of the ring-shaped body form a wedge [Fig. 3 and 5] in order to have a sharp edge so that the deposits are separated from the inner surface [page 5].  CN ‘451 also teaches the residue remover includes an inner opening [Fig. 6; page 5].  ‘257 and CN ‘451 both teach structures of scrapers used to remove deposits from the inner surface of a pipe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ring-shaped scraper design of CN ‘451 for the scraper structure of ‘257 because both structures are effective at removing deposits from the inner surface of a pipe.  The substitution would have resulted in the predictable result of providing a residue remover used for removing deposits from the inner surface of a pipe.  Therefore, the combination of ‘623, ‘257, and CN ‘451 teach that the residue remover including a ring-shaped body having an outer surface positioned against an inner surface of the exhaust pipe, wherein the ring-shaped body of the residue remover has a sloped surface, and the sloped surface and the outer surface of the ring-shaped body form a wedge, the residue remover including an inner opening through which exhaust gas may pass through the residue remover.
‘623, ‘257, and CN ‘451 do not explicitly teach driving the residue remover after a cleaning agent soaking period.  However, WO ‘605 teaches it is known in the cleaning art that allowing a cleaner to remain in contact with the soil for a period of time before the application of a mechanical force promotes soil removal [page 23, lines 2-7].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cleaning agent soaking period as taught by WO ‘605 before activating the residue remover of modified ‘623 because WO ‘605 teaches it promotes soil removal.
‘623 teaches passing the exhaust flow from the residue remover to a local exhaust system [i.e. factory exhaust; paragraph 17]. ‘623 does not explicitly teach passing the exhaust flow through a gas-liquid separator connected downstream from the residue remover. However, ‘726 teaches it is known for apparatus that utilize liquids to include a gas-liquid separator [(48a, 48b), Fig. 5] in the exhaust line to separate the liquid from the gas and direct the liquid portion to a drain [(DR), Fig. 5] and direct the gas portion to a factory exhaust [(EXH), Fig. 5] [paragraphs 39 and 56]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a gas-liquid separator as taught by ‘726 in the exhaust of modified ‘623 because ‘726 teaches it is a known component of an exhaust in a system that utilizes liquid so as to separate a liquid from a gas so that the liquid can be drained and the gas released to the factory exhaust. Therefore, the combination of ‘623, ‘257, CN ‘451, WO ‘605, and ‘726 teach that the gas-liquid separator is connected downstream from the residue remover. 

Claim 31: ‘623, ‘257, CN ‘451, WO ‘605, and ‘726 teach the limitations of claim 30 above.  ‘623 teaches that the dispenser has two dispensers (110a, 110b) for dispensing a cleaning agent into the exhaust pipe.  As discussed above, ‘257 teaches using a residue remover in combination with a cleaning agent, and WO ‘605 teaches it is known in the cleaning art that allowing a cleaner to remain in contact with the soil for a period of time before the application of a mechanical force promotes soil removal.  Regarding the location of the residue remover relative to the dispensers, there are a finite number of option available when taking into account activating a residue remover following a cleaning agent soak as the residue remover could be between the two dispensers (110a and 110b) or after 110b.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the residue remover located between the two dispensers, as a person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success of providing efficient removal of the residues.  Therefore, modified ‘623 teaches activating a dispenser to dispense a cleaning agent into the exhaust pipe includes activating a dispenser upstream of the residue remover and activating a dispenser downstream of the residue remover.

Claim 32: ‘623, ‘257, CN ‘451, WO ‘605, and ‘726 teach the limitations of claim 30 above.  As discussed above, ‘726 teaches it is known for apparatus that utilize liquids to include a gas-liquid separator [(48a, 48b), Fig. 5] in the exhaust line to separate the liquid from the gas and direct the liquid portion to a drain [(DR), Fig. 5] and direct the gas portion to a factory exhaust [(EXH), Fig. 5] [paragraphs 39 and 56].  Therefore, modified ‘623 teaches flowing the exhaust gas through the gas-liquid separator in order to separate liquid from gas in the gas-liquid separator.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (U.S. PGPub 2015/0107623, hereinafter ‘623), Lee et al. (U.S. PGPub 6,604,257, hereinafter ‘257), Rolando et al. (WO 96/23605, hereinafter WO ‘605), and Itoh et al. (U.S. PGPub 2014/0352726, hereinafter ‘726) as applied to claim 15 above, and further in view of CN 1279113 (using the English machine translation provided, hereinafter CN ‘113).
Claim 19: ‘623, ‘257, WO ‘605, and ‘726 teach the limitations of claim 15 above.  ‘623, ‘257, WO ‘605, and ‘726 do not explicitly teach dispensing the cleaning agent includes dispensing a measured amount of the cleaning agent.  However, CN ‘113 teaches it is known in the cleaning art to dispense a predetermined (reads on “measured”) amount of fluid so as to save water and washing liquid [page 6].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispense a predetermined amount of the cleaning agent as taught by CN ‘113 in modified ‘623 in order to conserve resources (i.e. water and washing liquid) which will decrease production cost and prevent damage to the equipment being cleaned if too much cleaning agent is used over time.

Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (U.S. PGPub 2015/0107623, hereinafter ‘623), Lee et al. (U.S. PGPub 6,604,257, hereinafter ‘257), Rolando et al. (WO 96/23605, hereinafter WO ‘605), and Itoh et al. (U.S. PGPub 2014/0352726, hereinafter ‘726) as applied to claims 15 and 28, respectively, above, and further in view of Lauerhaas et al. (U.S. PGPub 2014/0332034, hereinafter ‘034).
Claim 20: ‘623, ‘257, WO ‘605, and ‘726 teach the limitations of claim 15 above.  ‘623 teaches that the cleaning process removes undesired film deposition that includes photoresist [paragraph 11].  ‘257 also teaches that it is known to use a cleaning agent that is a solvent for the material to be removed in order to enhance cleaning [col. 4, lines 59-62].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a solvent for the accumulated material as taught by ‘257 in the method of modified ‘623 because ‘257 teaches it enhances the cleaning.
‘623 and ‘257 do not teach that the cleaning agent for the photoresist is NMP or DMSO.  However, ‘034 teaches photoresist is conventionally removed using NMP or DMSO [paragraph 5]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use NMP or DMSO as taught by ‘034 as the cleaning agent of modified ‘623 because ‘034 teaches they are known solvents used for removing photoresist.

Claim 29: ‘623, ‘257, WO ‘605, and ‘726 teach the limitations of claim 28 above.  ‘623 teaches that the cleaning process removes undesired film deposition that includes photoresist [paragraph 11] by spraying a cleaning agent [paragraphs 16 and 24].  ‘257 also teaches that it is known to use a cleaning agent that is a solvent for the material to be removed in order to enhance cleaning [col. 4, lines 59-62].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a solvent for the accumulated material as taught by ‘257 in the method of modified ‘623 because ‘257 teaches it enhances the cleaning.
‘623 and ‘257 do not teach that the cleaning agent for the photoresist is NMP or DMSO.  However, ‘034 teaches photoresist is conventionally removed using NMP or DMSO [paragraph 5]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use NMP or DMSO as taught by ‘034 as the cleaning agent of modified ‘623 because ‘034 teaches they are known solvents used for removing photoresist.  Thus, modified ‘623 teaches that activating the dispenser causes a dispenser to spray NMP or DMSO into the exhaust pipe.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (U.S. PGPub 2015/0107623, hereinafter ‘623), Lee et al. (U.S. PGPub 6,604,257, hereinafter ‘257), Rolando et al. (WO 96/23605, hereinafter WO ‘605), and Itoh et al. (U.S. PGPub 2014/0352726, hereinafter ‘726) as applied to claim 21 above, and further in view of Wright et al. (U.S. PGPub 2011/0155384, hereinafter ‘384).
Claim 22: ‘623, ‘257, WO ‘605, and ‘726 teach the limitations of claim 21 above.  ‘726 does not explicitly teach the configuration of the gas-liquid separator such that the exhaust gas flows through the gas-liquid separator by contacting the exhaust gas with one or more deflectors.   However, ‘384 teaches a gas-liquid separator with a known configuration such that the liquid and gas containing stream contacts the exhaust gas with one or more deflectors  [(16), Fig. 1; paragraph 41].  Therefore, the combination of ‘623, ‘257, WO ‘605, ‘726, and ‘384 teach flowing the exhaust gas through the gas-liquid separator by contacting the exhaust gas with one or more deflectors.

Claim 23: ‘623, ‘257, WO ‘605, ‘726, and ‘384 teach the limitations of claim 22 above.  As discussed above, ‘623 teaches passing the exhaust flow from the residue remover to a local exhaust system [i.e. factory exhaust; paragraph 17], and ‘726 teaches it is known for apparatus that utilize liquids to include a gas-liquid separator [(48a, 48b), Fig. 5] in the exhaust line to separate the liquid from the gas and direct the liquid portion to a drain [(DR), Fig. 5] and direct the gas portion to a factory exhaust [(EXH), Fig. 5] [paragraphs 39 and 56]. Therefore, the combination of ‘623, ‘257, WO ‘605, ‘726, and ‘384 teach flowing the exhaust gas from which the liquid has been removed in the gas-liquid separator to a factory exhaust. 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (U.S. PGPub 2015/0107623, hereinafter ‘623), Lee et al. (U.S. PGPub 6,604,257, hereinafter ‘257), CN 1068534151 (using the English machine translation provided, hereinafter CN ‘451), Rolando et al. (WO 96/23605, hereinafter WO ‘605), and Itoh et al. (U.S. PGPub 2014/0352726, hereinafter ‘726) as applied to claim 24 above, and further in view of Mayer (U.S. PGPub 2011/0088184, hereinafter ‘184).
Claim 25: ‘623, ‘257, CN ‘451, WO ‘605, and ‘726 teach the limitations of claim 24 above.  ‘257 teaches moving the residue remover back and forth using an actuator [col. 4, lines 23-27 and 32-34], but it does not teach that the actuator is a magnetic drive system. However, ‘184 teaches a method of scraping deposits from an interior surface of an exhaust tube where the scraper is driven by a magnetic drive system [paragraphs 41, 44-45, and 47-48]. ‘257 and ‘184 teach ways for driving a residue remover back and forth. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetic drive system of ‘184 for the actuator of ‘257 because both means drive a residue remover back and forth in order to clean a tube. The substitution would have resulted in the predictable result of providing a residue remover to remove residues from a tube.

Claim 26: ‘623, ‘257, CN ‘451, WO ‘605, ‘726, and ‘184 teach the limitations of claim 25 above.  ‘184 also teaches that the magnetic drive system includes a curved magnetic track because the residue remover is rotated about the longitudinal axis by magnetic drive system [the rotation about the longitudinal axis reads on “a curved magnetic track”; paragraph 48].

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (U.S. PGPub 2015/0107623, hereinafter ‘623), Lee et al. (U.S. PGPub 6,604,257, hereinafter ‘257), CN 1068534151 (using the English machine translation provided, hereinafter CN ‘451), Rolando et al. (WO 96/23605, hereinafter WO ‘605), and Itoh et al. (U.S. PGPub 2014/0352726, hereinafter ‘726) as applied to claim 32 above, and further in view of Wright et al. (U.S. PGPub 2011/0155384, hereinafter ‘384).
Claim 33: ‘623, ‘257, CN ‘451, WO ‘605, and ‘726 teach the limitations of claim 32 above.  ‘726 does not explicitly teach the configuration of the gas-liquid separator such that the exhaust gas flows through the gas-liquid separator by contacting the exhaust gas with one or more deflectors.   However, ‘384 teaches a gas-liquid separator with a known configuration such that the liquid and gas containing stream contacts the exhaust gas with one or more deflectors  [(16), Fig. 1; paragraph 41].  Therefore, the combination of ‘623, ‘257, CN ‘451, WO ‘605, ‘726, and ‘384 teach flowing the exhaust gas through the gas-liquid separator by contacting the exhaust gas with one or more deflectors.

Claim 34: ‘623, ‘257, CN ‘451, WO ‘605, ‘726, and ‘384 teach the limitations of claim 33 above.  As discussed above, ‘623 teaches passing the exhaust flow from the residue remover to a local exhaust system [i.e. factory exhaust; paragraph 17], and ‘726 teaches it is known for apparatus that utilize liquids to include a gas-liquid separator [(48a, 48b), Fig. 5] in the exhaust line to separate the liquid from the gas and direct the liquid portion to a drain [(DR), Fig. 5] and direct the gas portion to a factory exhaust [(EXH), Fig. 5] [paragraphs 39 and 56]. Therefore, the combination of ‘623, ‘257, CN ‘451, WO ‘605, ‘726, and ‘384 teach flowing the exhaust gas from which the liquid has been removed in the gas-liquid separator to a factory exhaust. 

Double Patenting
Applicant is advised that should claim 27 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE BLAN/Primary Examiner, Art Unit 1759